DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-15, and 21 are presented for examination.
Claims 2-3, 16-20 have been cancelled.
Claims 1, 4-15, and 21 are allowed.

Invention
The Present invention teaches "There is provided a smart detection system including multiple sensors and a central server. The central server confirms a model of every sensor and a position thereof in an operation area. The central server confirms an event position and predicts a user action according to event signals sent by the multiple sensors.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kien T Le (Reg. No. 64,167) on June 03, 2021.


The claims have been amended as follows:

1.  (Currently Amended) A sensor registering method applied in a robot, the robot operating in an operation area, the sensor registering method comprising:
     detecting, by the robot, existence of a first sensor by a first indicating signal, wherein the first indicating signal contains first identification information of the first sensor;
     recognizing a first position of the first sensor in the operation area by the robot based on an image frame captured by the robot when the robot detects the first indicating signal; [[and]]
     registering the first sensor according to the first identification information and the first position of the first sensor in the operation area;
     receiving first wireless data containing first sensor information from the first sensor;
     capturing image frames containing the first indicating signal of the first sensor, wherein the first indicating signal is transmitted by an optical light; and
     identifying whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation.  

2. Cancelled. 
3. Cancelled. 

11.  (Currently Amended) An event identifying method, comprising:
     previously recording a first position of a first sensor and a second position of a second sensor in an operation area by a robot of a central server based on image frames captured by an image sensor of the robot;
     receiving, by the central server, a first event signal from the first sensor and a second event signal from the second sensor, wherein the first event signal and the second event signal are triggered by a same event; [[and]]
     comparing the first event signal and the second event signal to identify a position of said same event in the operation area; and
     turning on an image sensor arranged at the position of said same event when the central server identifies the position of said same event in the operation area, wherein the image sensor arranged at the position of said same event was turned off before the position of said same event is identified.  

16. Cancelled. 
17. Cancelled. 
18. Cancelled. 
19. Cancelled. 
20. Cancelled. 

21. (Currently Amended)  A system, comprising:
     a first sensor, located at a first position and configured to provide an indicating signal, transmitted by an optical light, and a detected signal, wherein the indicating signal contains first identification information of the first sensor, and the detected signal contains at least one of a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal; and
     a robot, configured to detect the indicating signal by a sensor thereof, recognize the first position of the first sensor based on an image frame captured by the robot and receive the detected signal, wherein the first sensor is not physically connected with the robot, wherein the robot is further configured to receive first wireless data containing first sensor information from the first sensor, and identify whether sensor message indicated by the first identification information matches the first sensor information for sensor confirmation.  

Reason for Allowance
Claims 1, 4-15, and 21 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 04/02/2021, Pages 1-5. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations 
               Dependent claims 4-10, 12-15 are either directly or indirectly dependent upon independent claims 1, 11, and 21, therefore, are allowed in view of their dependence upon claims 1, 11, and 21.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Wang et al. (US Pub. No.: 2016/0240060 A1) teaches “A computing system receives blackbody radiation data from a thermal radiation sensor that is located in a room with a heat source and is directed at the heat source. An operating state of the heat source is determined using the blackbody radiation data. Occupancy data is received for a dwelling that includes the room with the heat source; using this data, an 

          Sadwick (US Pub. No.: 2019/0013960 A1) teaches “A wireless control system includes multiple wireless transmitters and a control circuit configured to transmit information from the wireless transmitters, wherein the control circuit is configured to selectably enable and disable each of the wireless transmitters.”
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BABAR SARWAR/Primary Examiner, Art Unit 3667